DETAILED ACTION
This is in response to the request for continued examination (RCE) filed 29 June 2022 to consider the amendment filed 31 May 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
As a result of the amendment, claims 1, 9 and 13 are amended and claims 7 - 8, 11 - 12 and 19 - 20 are canceled. Therefore claims 1 - 6, 9 - 10 and 13 - 18 are currently pending in the application. Claims 1, 9 and 13 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 6, 9 - 10 and 13 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (U.S. PGPub 2013/0198502; Aug. 1, 2013; hereinafter “Rothman”) in view of Cho (U.S. PGPub 2015/0186161; Jul. 2, 2015; hereinafter “Cho”) and further in view of Yu et al. (U.S. PGPub 2011/0161646; Jun. 30, 2011; hereinafter “Yu”).
Regarding claim 1, Rothman teaches an information handling system comprising: [Fig 5, item 500b]
at least one processor; and [item 511; ¶ [0037]]
a computer-readable medium having instructions thereon that are executable by the at least one processor for: [item 530 containing software 532 and item 535 containing software 537; ¶¶ [0040], [0042]]
 in response to detection of a first trigger event, enabling an accelerated boot process; and [Fig 3, steps 105 - 130 to NO path from 130 to 140-150; control passes to diamond 130 where it can be determined whether an input is to be requested from a user (i.e. first trigger event). …. If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched, which in one embodiment can be implemented via a boot manager. Accordingly, control passes to block 150 where the OS boot can be finalized. (¶ [0019]-  Accelerated Boot process (excluding steps 160-170) is enabled when No user request input (first trigger event) is detected]
in response to detection of a second, different trigger event, enabling a non-accelerated boot process; [YES path from 130 to 160 - 170 to 140-150; ¶¶ [0020]-[0021] (second trigger event); control next passes to block 170 where the request can be serviced and the data returned (. For example, in the context of a user keyboard input, a keyboard handler can be called to obtain the incoming key strokes from a keyboard buffer and return the data to the indicated location such as a BIOS routine that uses this data as an input. (¶ [0021]) - when a second trigger event (user input request ) detected, non- accelerated boot process including steps 160-170 in the process) is initiated.]
wherein the non-accelerated boot process includes parsing data, and wherein the accelerated boot process does not include parsing the data. [Fig 3; non-accelerated boot process includes processing/parsing information in steps  160-  170, accelerated boot process avoids step 160-170; control next passes to block 170 where the request can be serviced and the data returned. (¶ [0021])]
Though Rothman does disclose that interface for user input according to UEFI simple input protocol (par. 18-20). Rothman does explicitly disclose that the data parsed in the non-accelerated boot process is an internal forms representation (IFR) to generate a database usable by a pre-boot browser, and that the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process.
However, in the related art of a BIOS [Abstract], Cho teaches that user data is entered in a boot environment using a setup menu in an internal forms representation (IFR) [¶ [0024]] to generate a database usable by a pre-boot browser, and [¶ [0025] teaches that UEFI BIOS data is displayed by a startup menu (a pre-boot browser); ¶ [0036] teaches the changed UEFI BIOS configuration data is then stored in a memory in a file form (a database)]
the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process. [¶ [0039] teaches a reboot process is performed using the previously stored configuration data]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Cho parsing IFR in the non- accelerated boot process of Rothman for the benefit of allowing a user to access a setup menu to be displayed during a UEFI BIOS boot process. (¶ [0024-25]) since IFR encoding is designed to be comparatively easy to parse and to manipulate programmatically.
While Rothman in the combination teaches the first trigger event and the second trigger event;  the combination does not specifically teach that the first trigger event includes at least one event selected from the group consisting of: presence of a system password, a predetermined number of prior successful boot events, and a scheduled firmware update event; and wherein the second trigger event includes at least one event selected from the group consisting of: a completed firmware update event, a prior unsuccessful boot event, an operating system bug check event, and a first system startup subsequent to a diagnostics event.
However, in the related art of performing a quick boot and a general boot at a BIOS stage [Abstract, ¶ [0002]], Yu teaches triggering an accelerated boot based on a first trigger and a non-accelerated boot based on a second trigger; [Quick Boot and General Boot; ¶ [0089])]
the first trigger event includes at least one event selected from the group consisting of: presence of a system password, a predetermined number of prior successful boot events, and a scheduled firmware update event; and [Fig 1, steps S107 - S111 - Yes path to S115 - S117; ¶¶ [0094]-[0095]; If the embedded controller firmware or the BIOS determines that the previous boot status flag is set to Success (¶ [0095]); a previous successful boot is a predetermined number of prior successful boot events.]
wherein the second trigger event includes at least one event selected from the group consisting of: a completed firmware update event, a prior unsuccessful boot event, an operating system bug check event, and a first system startup subsequent to a diagnostics event. [S107 - 113 - S111 - No path to S125; ¶¶ [0094]-[0095]; If the embedded controller firmware or the BIOS determines that the previous boot status flag is set to Fail or that the watchdog flag is set to the Triggered state, the embedded controller firmware or the BIOS changes the boot flag from Quick Boot to General Boot (Step S113) (¶ [0095]);]
Yu further teaches that this allows for a quick boot that greatly reduces BIOS boot time without sacrificing important functionalities. (¶ [0111])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Yu to the system of the combination of Rothman/Cho to achieve a system in which a specific trigger events trigger either an accelerated or non-accelerated boot for the benefit of greatly reducing BIOS boot time without sacrificing functionalities.
Regarding claim 2, the combination of Rothman/Cho/Yu teaches the system of claim 1, and Cho in the combination further teaches the database is a platform level data model (PLDM) database. [Fig 2, S36; The platform system 10 writes the changed configuration data to the UEFI BIOS 12 (step S36) (¶ [0038]); Changed configuration data is written to be used by the boot process, which is a database for the platform system.]
Regarding claim 3, the combination of Rothman/Cho/Yu teaches the system of claim 2, and Rothman in the combination further teaches the computer-readable medium includes a Basic Input/Output System (BIOS). [method 100 may be implemented in firmware such as logic of BIOS (¶ [0018])]
Regarding claim 4, the combination of Rothman/Cho/Yu teaches the system of claim 3, and Rothman in the combination further teaches the BIOS comprises a Unified Extensible Firmware Interface (UEFI) BIOS. [execution of a pre-boot environment, e.g., a Unified Extensible Firmware Interface (UEFI) pre-boot environment can occur. (¶ [0018])]
Regarding claim 5, the combination of Rothman/Cho/Yu teaches the system of claim 4, and Cho in the combination further teaches the IFR is compatible with a binary format defined by a UEFI Specification. [¶ [0024]]
Regarding claim 6, the combination of Rothman/Cho/Yu teaches the system of claim 1, and Rothman in the combination further teaches the instructions are further executable for, in response to not detecting either the first trigger event or the second trigger event, enabling the accelerated boot process as a default boot process. [Fig 3, step 130; If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched (¶  [0019]); if no input is entered, the default is the quick boot path.]
Regarding claim 9, the claim recites the method performed by the system of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 10, the claim depends on claim 9 and recites the limitations of claims 2 - 5. The claim is rejected under a similar rational as regarding similar limitations in the claims 2 - 5 above.
Regarding claim 13, Rothman teaches an article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of an information handling system [Fig 5, storage 535 containing software 537 executable by processor 511 (¶ [0037])]
The claim then recites the method performed by the system of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 14 - 18, the claims depend on claim 13 and repeat the limitations of claims 2 - 6 respectively. The claims are rejected under a similar rational as the respective claim above.
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
The Applicant suggests that the prior art of record does not teach or suggest the limitations of representative claim 1, [Remarks, p 7, “Rejections under 35 U.S.C. § 103”]. 
Specifically, as best understood by the Examiner, the Applicant suggests
The prior art of record fails to teach the amended limitations “wherein the non-accelerated boot process includes parsing an internal forms representation (IFR) to generate a database usable by a pre-boot browser, and wherein the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process and does not include parsing the IFR.” [p 7, li 17-20] 
The independent claims as amended are not taught by the currently cited art. [p 8, li 3-9]
Regarding argument a), the Examiner respectfully disagrees. As described above, Cho in the combination of Rothman/Cho/Yu teaches an IFR which displays database data (file form of configuration data) in a pre-boot browser (startup menu), and saves these changes to be used in subsequent boots. This IFR encoding offers the advantage of being comparatively easy to parse and manipulate. Therefore, the limitations are taught by the combination.
Regarding argument b), the argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further one of ordinary skill in the art would be able to select appropriate events to trigger either an accelerated or non-accelerated boot as a design choice in order to select times when a non-accelerated boot is required, i.e. after a system configuration change or a user input as taught by Rothman (¶ [0002]) or a previous unsuccessful boot as taught by Yu (¶ [0094) to ensure boot requirements are met [boot does not sacrifice important functionalities (Yu, ¶ [0111])], and similarly for selecting events when an accelerated boot is preferable [accelerated boot to reduce boot time (Yu, ¶ [0111])].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186